Opinion op the Court by
Judge Kobertson :
The appellant’s answer, artfully evasive, denies neither the title of the appellees not her own actual possession of their ground. Denying that she "unlawfully holds possession of a lot belonging to the plaintiffs,” does not deny that she was in possession in fact but denies only that her posession is unlawful, nor, qualified as it is, can it be construed as a plain and simple denial of the alleged title. Nor does the denial “that she keeps plff. out of his rightful property” deny that she héld the ground nor that it was the property of his wife, who was co-plff. If she was not in possession she would have said so in simple and unambiguous terms, and thereby not only escaped costs but entitled herself to judgment for costs.
Properly scrutinized and tested her answer, therefore, admits both the title of the appelees and her own posession.
And consequently the judgment against her is right, and is therefore affirmed.